Case: 16-16173   Date Filed: 02/06/2018   Page: 1 of 7


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16173
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cv-03322-RWS



GARTH COOPER,

                                                     Plaintiff - Appellant,

                                  versus


COUNTRYWIDE HOME LOANS,
BANK OF AMERICA,
et al,

                                                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (February 6, 2018)

Before JORDAN, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
                   Case: 16-16173          Date Filed: 02/06/2018       Page: 2 of 7




       Garth Cooper, proceeding pro se, appeals the district court’s dismissal of his

complaint for failure to state a claim in his action seeking an injunction and

damages related to the foreclosure sale of his real property. He argues on appeal

that the district court erred in dismissing his complaint because he had a right to

rescind his loan pursuant to the Truth in Lending Act (“TILA”), 15 U.S.C. § 1601

et seq., and because he is entitled to damages under TILA. After careful review,

we affirm.

                                      I.      BACKGROUND

       In his complaint, Cooper alleged that in 2003 he “entered into a credit

transaction and executed a Promissory Note in favor of Countrywide Home Loans”

for the purchase of real property in Georgia. Compl., Doc. 1 at 3. 1 According to

Cooper, however, title to the property was never delivered, and Countrywide failed

to make disclosures required by TILA. Cooper attempted to rescind the transaction

in 2006 by mailing Countrywide a rescission letter, to which he never received a

response. In 2015, Bank of America, N.A. (“BANA”) 2 notified Cooper of its

intent to foreclose on the property.



       1
           Citations to “Doc.” refer to docket entries in the district court record in this case.
       2
       The parties acknowledge that Countrywide Home Loans and Bank of America, N.A.
have merged. Thus, like the district court, we will use BANA to refer to both defendants.

                                                     2
               Case: 16-16173     Date Filed: 02/06/2018    Page: 3 of 7


      Cooper alleged that BANA’s foreclosure was “void” because BANA was

not the holder of the promissory note for the property. Id. at 5. According to

Cooper, his 2006 rescission letter had voided the bank’s interest his property,

discharged his debt, and required BANA to return any money it had received from

him. Based on these allegations, Cooper sought “emergency injunctive and

declaratory relief” and damages against BANA under TILA, including restitution

for an alleged failure to make disclosures required by TILA when he purchased the

property in 2003. Id.at 1.

      BANA moved to dismiss Cooper’s complaint for failure to state a claim. A

magistrate judge recommended that the motion be granted on the grounds that

Cooper’s complaint was a non-specific “shotgun pleading” that failed to clearly

indicate which facts supported the causes of action, and that it failed to state a

TILA claim because his loan, obtained for a residential property, was exempt from

TILA’s rescission provisions. The magistrate judge further determined that

Cooper’s claim for monetary damages under TILA was time-barred. Over

Cooper’s objection, the district court adopted the magistrate judge’s

recommendation and granted the motion to dismiss without leave to amend. This

is Cooper’s appeal.




                                           3
               Case: 16-16173      Date Filed: 02/06/2018    Page: 4 of 7


                         II.    STANDARD OF REVIEW

      We review de novo the district court’s grant of a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim, accepting the

allegations in the complaint as true and construing them in the light most favorable

to the plaintiff. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (internal quotation marks omitted). We construe pro se

filings liberally. Lorisme v. I.N.S., 129 F.3d 1441, 1444 n.3 (11th Cir. 1997).

                                 III.   DISCUSSION

A.    The District Court Correctly Concluded that Cooper Was Precluded
      from Rescinding His Loan Under TILA.

      On appeal, Cooper argues that the district court erred in denying his claims

for declaratory and injunctive relief because, under TILA, he is entitled to

rescission of the loan transaction. We disagree. TILA permits a consumer whose

consumer credit transaction is secured by the consumer’s “principal dwelling” to

rescind the loan transaction under certain circumstances. 15 U.S.C. § 1635(a). If,

as relevant here, the lender fails to deliver the appropriate disclosures, the borrower

may rescind the loan for up to three years after the transaction. Id. § 1635(f).

“Residential mortgage transactions,” however, are expressly excluded from the

right of rescission. Id. § 1635(e)(1). The statute defines such transactions as those
                                            4
                Case: 16-16173        Date Filed: 02/06/2018       Page: 5 of 7


“in which a mortgage . . . is created or retained against the consumer’s dwelling to

finance the acquisition or initial construction of such dwelling.” Id. § 1602(x).

       In this case, as the district court concluded, Cooper is precluded from

rescinding his loan under TILA because he obtained the loan at issue to finance the

purchase of his residence. According to Cooper’s complaint and the documents it

incorporates, he executed a promissory note with BANA for the initial purchase of

his property on July 14, 2003. The warranty deed, dated July 14, 2003, shows that

the property was transferred to Cooper and Michelle M. Cooper as joint tenants.

And the security instrument shows that Cooper obtained the mortgage to secure the

purchase of the property, identified as his principal residence. Therefore, as the

district court concluded, the loan constitutes a residential mortgage transaction

under TILA that is exempt from the statute’s rescission provision. 3

B.     The District Court Correctly Determined that Cooper’s Claim for
       Monetary Damages Was Time-Barred Under TILA.

       Cooper also argues that the district court erred in concluding that his claim

for damages was time-barred under TILA. We agree with the district court,

however. Under TILA, if a creditor fails to make a required disclosure, the


       3
         TILA also defines a “purchase money security interest arising under an installment sales
contract” as a “residential mortgage transaction.” 15 U.S.C. § 1602(x). Cooper argues that
because the loan transaction here did not involve an installment contract, it is not a residential
mortgage transaction. But Cooper cites no authority, and we find none, suggesting that because
section 1602(x)’s definition includes “a security interest arising under an installment sales
contract,” only such contracts are “residential mortgage transactions.” Id. We therefore reject
his argument.
                                                5
              Case: 16-16173       Date Filed: 02/06/2018   Page: 6 of 7


borrower may sue for statutory and actual damages “within one year from the date

of the occurrence of the violation.” 15 U.S.C. § 1640(e). This Court has held that

TILA violations occur “when the transaction is consummated.” In re Smith, 737
F.2d 1549, 1552 (11th Cir. 1984). “Nondisclosure is not a continuing violation for

purposes of the statute of limitations.” Id. Here, as the district court found, the

transaction occurred in 2003. Because Cooper filed his complaint more than one

year after the transaction was consummated, he is barred by the statute of

limitations from bringing his claim for damages under TILA. The district court’s

finding was, therefore, correct.

C.    The District Court Correctly Determined that Allowing Cooper Leave
      to Amend His Complaint Would Have Been Futile.

      Finally, the district court correctly determined that giving Cooper leave to

amend his complaint would be futile because TILA clearly barred his claims. In

general, a pro se litigant must be given an opportunity to amend his complaint.

Evans v. Reg’l Hosp., 850 F.3d 1248, 1254 (11th Cir. 2017). However, a district

court need not allow amendment where it would be futile. Cockrell v. Sparks, 510
F.3d 1307, 1310 (11th Cir. 2007).

      Here, as discussed above, Cooper’s claims are not cognizable under TILA,

and thus a more carefully drafted complaint “would still be properly dismissed or

be immediately subject to summary judgment for the defendant.” Id. Accordingly,

the district court properly dismissed Cooper’s complaint without leave to amend.
                                           6
              Case: 16-16173     Date Filed: 02/06/2018   Page: 7 of 7


                               IV.   CONCLUSION

      For these reasons, we affirm the district court’s order granting the motion to

dismiss.

      AFFIRMED.




                                         7